          Case 14-07182               Doc 49          Filed 11/14/18 Entered 11/14/18 14:15:10                                        Desc Main
                                                        Document     Page 1 of 3
Fill in this information to identify the case:

Debtor 1                 Cherie A Dynako

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                 Northern               District of          Illinois
                                                                                              (State)

Case number             14-07182




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                                           10/15
 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

  Part 1:             Mortgage Information
                              Ocwen Loan Servicing, LLC as servicer for U.S.
                              BANK NATIONAL ASSOCIATION, as Trustee for
                              Structured Asset Securities Corporation Mortgage
Name of creditor:             Pass-Through Certificates, Series 2006-W1                                        Court claim no. (if known)   N/A

Last 4 digits of any number you use to identify the debtor’s account:                        6854

Property address:             36241 N. Mill Court
                              Number         Street



                              Gurnee                          IL               60031
                              City                            State          Zip Code



Part 2:               Prepetition Default Payments
     Check one:
      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
       of this response is:


Part 3:               Postpetition Mortgage Payment
     Check one:
      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          The next postpetition payment from the debtor(s) is due on:             12/01/2018
                                                                                MM / DD / YYYY

      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
       of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          Creditor asserts that the total amount remaining unpaid as of the date of this response is:
          a. Total postpetition ongoing payments due:                                                                   (a)

          b. Total fees, charges, expenses, escrow, and costs outstanding:                                     +        (b)


          c. Total. Add lines a and b.                                                                                  (c)

          Creditor asserts that the debtor(s) are contractually
          obligated for the postpetition payment(s) that first became
          due on:
                                                                        MM / DD / YYYY

Debtor 1               Cherie A Dynako                                                              Case number (if known)      14-07182
Form 4100R                                              Response to Notice of Final Cure Payment                                                  page 1
         Case 14-07182                  Doc 49        Filed 11/14/18 Entered 11/14/18 14:15:10                            Desc Main
                    First Name        Middle Name       Document
                                                      Last Name      Page 2 of 3

Part 4:         Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
        all payments received;
        all fees, costs, escrow, and expenses assessed to the mortgage; and
        all amounts the creditor contends remain unpaid.



Part 5:         Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.
Check the appropriate box:

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



x       /s/ Joel P. Fonferko                                                                      Date       11/14/2018
    Signature



Print                  Joel P. Fonferko                                                           Title     Attorney for Creditor
                       First Name           Middle Name           Last Name



Company                Codilis & Associates, P.C.


If different from the notice address listed on the proof of claim to which this response applies:


Address                15W030 North Frontage Road, Suite 100
                       Number          Street



                       Burr Ridge                         IL           60527
                       City                               State        ZIP Code



Contact phone          (630) 794-5300                                                             Email     ND-One@il.cslegal.com

                                                                                                                                    File #14-13-28966




Form 4100R                                                 Response to Notice of Final Cure Payment                                     page 2
  Case 14-07182              Doc 49        Filed 11/14/18 Entered 11/14/18 14:15:10        Desc Main
                                             Document     Page 3 of 3

                                                     14-07182

                                             CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
November 14, 2018 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
of 5:00 PM on November 14, 2018.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by electronic notice
through ECF
Cherie A Dynako, Debtor(s), 36241 N Mill Ct, Gurnee, IL 60031
Yisroel Y. Moskovits, Attorney for Debtor(s), 20 S. Clark St. 28th Floor, Chicago, IL 60603 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Jose G. Moreno ARDC#6229900
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
 C&AFILE# (14-13-28966)

NOTE: This law firm is a debt collector.
